Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   January 5, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-14-000903 and Court of Appeals number
   03-14-00765-CV, styled, Nancy Jo Rodriguez vs. The Walgreen Company, Sara Elizabeth McGuire,
   Austin Heart PLLC, at St. David’ s Healthcare Partnership, and Vivek Goswami, MD., was due in
   your office December of 2014. This office has not received payment for this record as of today.
   Therefore, I am requesting an extension for filing. Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-4309.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk I
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division         Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420        (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566         fax: 854-4457